Citation Nr: 0705168	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claim for a higher 
(i.e., compensable) rating for his left ear hearing loss.

In November 2005, to support his claim, the veteran testified 
at a hearing before the Board - ostensibly regarding his 
service-connected left ear hearing loss.  However, the 
testimony centered around an apparent new claim for 
service connection for right ear hearing loss - actually, a 
petition to reopen this previously denied claim since the RO 
already had considered and denied it in January 1998.

Since the new claim concerning the right ear hearing loss was 
inextricably intertwined with the claim on appeal pertaining 
to the rating for the left ear hearing loss, the Board 
remanded this case to the RO in June 2006 via the Appeals 
Management Center (AMC) to have the AMC adjudicate the right 
ear claim - as the outcome of that decision, in turn, could 
potentially have an impact on whether the veteran's hearing 
loss was rated as unilateral (meaning only service-connected 
in his left ear) versus bilateral (meaning service connected 
in both ears).  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (claims are inextricably intertwined when 
they have common parameters, such as when the outcome of one 
may affect the outcome of the other.  And to avoid piecemeal 
adjudication of these types of claims, they should be 
considered together.)

On remand, the AMC issued a decision in October 2006 
increasing the rating for the left ear hearing loss from 
noncompensable (0 percent) to 10 percent, retroactively 
effective from November 13, 2003.  The veteran has since 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

Since the Judge who presided over the veteran's November 2005 
hearing has since retired from the Board, the Board sent the 
veteran a letter in January 2007 informing him that he could 
have another hearing with the Board before a judge that will 
ultimately decide his appeal.  See 38 C.F.R. § 20.707.  The 
veteran responded later in January 2007 that he does not want 
another hearing.

Regrettably, since the RO (AMC) did not comply with the 
directives of the Board's prior remand, this case is again 
being remanded to the RO via the AMC in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

The RO (AMC) has not complied with the Board's June 2006 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders).

As already alluded to, in the June 2006 remand, the Board 
instructed the RO (AMC) to adjudicate the veteran's new claim 
for service connection for right ear hearing loss - actually 
referring to his recently filed petition (including during 
his November 2005 Board hearing) to reopen this claim on the 
basis of new and material evidence.  The Board pointed out 
that, although this additional claim had been earlier denied 
in January 1998 - on the ground that right ear hearing loss 
disability was not shown, VA examination reports in July 
2001, November 2003, and November 2004 since obtained 
appeared to show he now had hearing loss disability in his 
right ear pursuant to 38 C.F.R. § 3.385 and, thus, may 
constitute new and material evidence to reopen this claim.  
See 38 C.F.R. § 3.156.



While the RO (AMC) readjudicated the veteran's left ear 
hearing loss claim on remand, and indeed increased the rating 
for this ear from 0 to 10 percent, there is no indication the 
RO (AMC) also adjudicated the petition to reopen the claim 
for service connection for right ear hearing loss.  And since 
the decision concerning this additional claim will, in turn, 
determine whether the veteran's hearing loss is rated as 
unilateral or bilateral, this still needs to be done before 
deciding this appeal insofar as determining whether he is 
entitled to a rating higher than 10 percent for his, as least 
for now, only service-connected left ear hearing loss.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  Consideration of these matters together will 
ensure that the RO avoids piecemeal adjudication of the 
claims.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Therefore, the Board again directs the RO to adjudicate the 
veteran's pending right ear hearing loss claim.

The veteran has stated in correspondence received in November 
2006 that his service-connected left ear hearing loss has 
worsened.  VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate to determine the 
current severity of the disability if there is not other 
probative evidence on file to make this determination.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).

The veteran also has received relevant VA outpatient 
treatment during the pendency of his appeal.  These records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must 
be obtained if the material could be determinative of the 
claim).



Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for hearing loss 
since August 2006.  With his 
authorization, obtain these records.

2.  Adjudicate the veteran's pending 
petition to reopen the claim for service 
connection for right ear hearing loss 
on the basis of new and material evidence.  
If the claim is reopened then determine 
whether service connection is warranted.  
If a nexus opinion is needed to make this 
merits determination, then obtain one.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

3.  Schedule the veteran for a VA 
audiology examination to ascertain the 
current severity of his hearing loss.  
Have the designated examiner review the 
claims file for the veteran's pertinent 
medical and other history.

4.  Review the claims file to ensure 
compliance with the Board's remand 
directives.  If there is not compliance, 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).



5.  Then readjudicate the claim for a 
rating higher than 10 percent for the left 
ear hearing loss.  If, however, 
the hearing loss in the veteran's right 
ear is also service connected (see #2 
above), then determine whether he is 
entitled to a higher rating for his 
bilateral hearing loss - as opposed to 
current service-connected unilateral 
hearing loss.  If benefits are not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


